           Case 2:16-cr-00216-KJD-VCF Document 103 Filed 10/08/18 Page 1 of 5



 1   BRIAN J. SMITH, ESQ.
     Nevada Bar Number 11279
 2   9525 Hillwood Dr., Suite 190
 3   Las Vegas, Nevada 89134
     Phone: (702) 380-8248
 4   Fax: (702) 868-5778
     brian@bjsmithcriminaldefense.com
 5   Attorney for DITIRRO
 6
                                  UNITED STATES DISTRICT COURT
 7
                                       DISTRICT OF NEVADA
 8
     UNITED STATES OF AMERICA,                       )
 9                                                   )
                     Plaintiff,                      )    Case No.: 2:16-CR-00216-KJD-VCF
10
                                                     )
11   vs.                                             )
     LONNY DITIRRO,                                  )    DEFENDANT LONNY DITIRRO’S
12                                                        PROPOSED COURT VOIR DIRE
                                                     )
13                   Defendant.                      )    EXAMINATION QUESTIONS TO
                                                     )    PROSPECTIVE JURORS PURSUANT
14                                                        TO FED.R.CRIM P. 24(a)
15
            The defendant, LONNY DITIRRO, by and through his attorney, BRIAN J. SMITH,
16
     ESQ., and pursuant to Federal Rules of Criminal Procedure (Fed.R.Crim.P.), Rule 24(a),
17
     respectfully requests the court ask prospective jurors some or all of the following questions.
18
     Fed.R.Crim.P. 24(a) states in pertinent part “If the court examines the jurors, it must permit the
19
     attorneys for the parties to … submit further questions that the court may ask if it considers
20
     them proper.”
21
            Proposed Voir Dire Questions for the Court to Ask
22
            Individual:
23
            1.       What City (or town) do you live in?
24
            2.       How long have you lived in Nevada?
25
            3.       Where did you live before moving to Nevada?
26
            4.       Where do you work and what is your job? If you are unemployed or retired,
27
     what and where was your last job?
28
            5.       How long have or did you work there?

                                                      1
           Case 2:16-cr-00216-KJD-VCF Document 103 Filed 10/08/18 Page 2 of 5



 1          6.      Briefly describe your job duties.
 2          7.      How far did you go in school [if college, name school(s) and any degree(s)
 3   received]?
 4          8.      What is your marital status?
 5          9.      How many times (if any) have you been married?
 6          10.     If married or living with someone, for how long?
 7          11.     Regarding your spouse or the person with whom you are living, where does this
 8   person work?
 9          12.     What newspaper(s), magazine(s) or trade publication(s) do you read?
10          13.     Do you watch any court or law-related television shows or listen to talk radio
11   shows? If yes, which ones?
12          14.     Are you: Very conservative, Conservative, Moderate, Liberal, or Very Liberal?
13          To the Entire Panel:
14          1.      To those jurors who have previously served as a juror in a criminal case:
15                  a. How long ago did you serve as a juror?
16                  b. Was the case in State Court or Federal Court?
17                  c. Did the Defendant testify in that case?
18                  d. What was the verdict reached by the jury?
19                  e. Did you ever serve as the Foreperson of the jury?
20          2.      To those jurors who have served on a Grand Jury:
21                  a. Did you serve on a State or Federal Grand Jury?
22                  b. When did you serve on the Grand Jury?
23                  c. How many times have you served on a Grand Jury?
24                  d. Were you ever the foreperson of the Grand Jury?
25          3.      Does anyone on the panel today feel like there are no such things as false
26   accusations? For example: If a person is being tried for a crime that must mean that he did
27   something or he would not be in court? Where there’s smoke, there’s fire?
28          4.      Has anyone on the panel today ever experienced a violent crime?


                                                        2
           Case 2:16-cr-00216-KJD-VCF Document 103 Filed 10/08/18 Page 3 of 5



 1          5.        Has anyone on the jury panel had any experience, training or education in any
 2   of the following areas?
 3                    a. Criminal law;
 4                    b. Law enforcement;
 5                    c. Psychology;
 6                    d. Firearms or weapons?
 7          If YES, what experience, training or education?
 8          6.        Has anyone on the panel ever called any law enforcement agency or witnessed
 9   any type of crime or violence?
10          7.        Does anyone on the jury panel know anyone who works in the United States
11   Attorney’s Office, the United States Department of Justice or in any District Attorney’s
12   Office? If YES, who do you know and how do you know this person?
13          8.        Has anyone on the jury panel ever contacted the United States Attorney’s office
14   or the United States Department of Justice? If YES, what was the reason?
15          9.        Does anyone on the jury panel know, on a personal, professional or casual basis,
16   any prosecuting attorneys, criminal defense attorneys or judges? If YES, please tell us who
17   you know and how you know this person.
18          10.       Has anyone on the jury panel, or any of your family members or friends ever
19   been employed by or applied for a job with any governmental or law enforcement agency? If
20   YES, who and what agency?
21          11.       Is there anyone on the panel today who would be more likely to believe a
22   witness because he or she is a law enforcement officer or an agent of the Federal government?
23          12.       Is there any juror sitting there right now thinking to yourself, “From what I’ve
24   heard so far, I’m already leaning towards a guilty verdict or favoring the government in this
25   case”? If YES, follow up with individual voir dire at the bench.
26          13.       Does anyone on the panel today know or recognize the Defendant?
27          14.       Does anyone have a bias against immigrants in general or Chinese immigrants
28   in particular?


                                                      3
            Case 2:16-cr-00216-KJD-VCF Document 103 Filed 10/08/18 Page 4 of 5



 1           15.       Does anybody have a problem with immigrants who are charged with criminal
 2   offenses being able to defend themselves in our court system?
 3           16.       Does anyone hold it against a defendant who needs the use of an interpreter
 4   during a trial?
 5           17.       Does anyone have strong feeling about various states, including Nevada,
 6   legalizing the possession and cultivation of marijuana?
 7                            -If so, what are those feelings?
 8                            -Can you set those feelings aside and follow the law as given to you by
 9   the Court in the jury instructions?
10           18.       Have you, or any close friend or relative, had any contact or bad experience
11   with any law enforcement officials, which might prejudice you against law enforcement?
12           19.       Is there a crime prevention group in your neighborhood?
13                            - If yes, do you participate in it?
14           20.       Is there anything about the nature of these charges that would make it difficult
15   for you to be fair and impartial as a judge of the facts?
16           21.       Is there anything you feel I should have asked you or visited with you that I did
17   not?
18                     DATED this 8th day of October, 2018.
19
                                                              By:    /s/ Brian J. Smith
20                                                            BRIAN J. SMITH, ESQ.
21                                                            Nevada Bar Number 11279
                                                              9525 Hillwood Dr., Suite 190
22                                                            Las Vegas, Nevada 89134
                                                              Phone: (702) 380-8248
23                                                            Fax: (702) 868-5778
24                                                            brian@bjsmithcriminaldefense.com
                                                              Attorney for DITIRRO
25
26
27
28


                                                         4
           Case 2:16-cr-00216-KJD-VCF Document 103 Filed 10/08/18 Page 5 of 5



 1                        CERTIFICATE OF ELECTRONIC SERVICE
 2          The undersigned hereby certifies that she is an employee of Brian J. Smith, Ltd., and is
 3   a person of such age and discretion as to be competent to serve papers. That on October 8,
 4   2018, she served an electronic copy of the above foregoing DEFENDANT LONNY
 5   DITIRRO’S PROPOSED COURT VOIR DIRE EXAMINATION QUESTIONS TO
 6   PROSPECTIVE JURORS PURSUANT TO FED.R.CRIM P. 24(a), via the CM/ECF
 7   system to the person(s) named below:
 8
 9          DAYLE ELIESON
10          United States Attorney
            District of Nevada
11          ELHAM ROOHANI
            CHRISTOPHER BURTON
12          501 Las Vegas Blvd. South
13          Suite 1100
            Las Vegas, Nevada 89101
14
15
16
17                                                            /s/ Emilee Peterson
                                                        Employee of Brian J. Smith, Ltd.
18
19
20
21
22
23
24
25
26
27
28


                                                    5
